—Appeal by defendant from a sentence of the County Court, Nassau County (Lawrence, J.), imposed March 20, 1984, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of 8Vá to 25 years.
Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of 5 to 15 years. As so modified, sentence affirmed.
*523Defendant killed his estranged wife by stabbing her repeatedly with a knife. The couple had a history of separations and reconciliations. At the time of the offense defendant had custody of their five sons and was attempting to effectuate a reconciliation. The decedent’s declaration that she had spent the previous five nights with another man and laughter at defendant’s expression of doubt as to the paternity of the second child provoked defendant into a blind, uncontrolled rage. The psychiatrists retained by defendant and by the prosecutor were both of the opinion that defendant was acting in a state of extreme emotional disturbance at the time of the homicide. Defendant has only one prior conviction, for petit larceny, which occurred when he was 20 years old.
The sentence was excessive to the extent indicated herein. O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.